USCA4 Appeal: 22-6105      Doc: 17         Filed: 04/19/2022      Pg: 1 of 3




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-6105


        DANIEL DRAPER,

                             Plaintiff - Appellant,

                      v.

        MS. BARNES, Warden; DR. ONAHA, Medical Doctor; MRS. RAMSEY, Medical
        Nurse,

                             Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at Beaufort.
        Timothy M. Cain, District Judge. (9:21-cv-00185-TMC)


        Submitted: April 14, 2022                                          Decided: April 19, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Vacated and remanded by unpublished per curiam opinion.


        Daniel Draper, Appellant Pro Se. Beth Drake, Acting United States Attorney, OFFICE OF
        THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6105       Doc: 17          Filed: 04/19/2022      Pg: 2 of 3




        PER CURIAM:

               Daniel Draper appeals the district court’s order dismissing without prejudice his

        action filed under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

        403 U.S. 388 (1971), for failure to exhaust administrative remedies. The district court

        referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B).             The

        magistrate judge recommended dismissing the complaint and advised Draper that failure

        to file timely, specific objections to this recommendation could waive appellate review of

        a district court order based upon the recommendation. Draper did not file objections, and

        the district court accepted the magistrate judge’s recommendation to dismiss the complaint.

        The district court subsequently issued a text order stating that it received notification that

        the magistrate judge’s report and recommendation was mistakenly mailed to the incorrect

        person and correctional facility.

               All parties must be served with and given an opportunity to object to the findings

        and recommendations of a magistrate judge. 28 U.S.C. § 636(b)(1)(C). Here, the record

        establishes that Draper did not receive the magistrate judge’s report and recommendation

        before the district court issued its dismissal order, thus depriving Draper of his right to file

        objections. Accordingly, we vacate the district court’s dismissal order; grant Draper’s

        motion to remand the case to the district court; and remand with instructions to serve the

        magistrate judge’s report and recommendation on Draper and to provide him with an




                                                       2
USCA4 Appeal: 22-6105     Doc: 17         Filed: 04/19/2022    Pg: 3 of 3




        opportunity to file objections. ∗ We deny Draper’s motions to appoint counsel and to send

        an investigator to FCI Bennettsville. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                  VACATED AND REMANDED




              ∗
                Defendants do not oppose Draper’s motion to remand the case to the district court
        to allow Draper the opportunity to file objections to the magistrate judge’s report and
        recommendation.

                                                   3